HH

\ 1:20-cv-1 JCB Documer iled 10/26/20 P of 5
nase tala | Jatcies a

 

or \ WO |
\>: oycick of Tassacks selks
: | | Jury Trial Demanded
oe a Ceainaeke | Coase N C5

ues Se- Qaianke) : |

 

Ok nes

| \epastenest Ox Coece chiens
i Ddleohen A. Vennedy

Jest us» Cro |
Rens aE Dower
me Weare
Alevardes 3. Adesas

I ; AC) = SnoField

l WO A. VqQuLAAc |
Kile D_ xcometke

} = i Ee Al

| | S@ethe Dual Capacssies)

| \er ee Cay Corcplaicst

ieee tes coc Comer

‘SSVI JO LOLSIC
LUNOD LoRLsid ‘s'A
91:2 WY 9¢ 190 0702

AdIsdO SHYHAT1O NI
qs

 

[= TO Copends ie, SESPLAT ON COOvoe

TOA ANS Henocaibie Cabos fe CEES P2 ASERISH

IANA Asc ble and Wye Aarnra K OS.
_ ie rxceetel hide ok We Ord
Colony) Coccectional Ceater aS Csadge -

|
ep ieiirerddieemane

Sl ieicieeecieonsle packeniiesinniscathtebesiecaeiet

titontec And arm | uocisxing wos Compl

Hip accocdance wig ~eo PLRA in

ax COBAC*N Coal Qh Se ieee Ce :

LA\\ The Series of camaaaec ok
Leuenss havoc Occowa ision\e Ane,

ec nas ‘hack mo ic lasscek — —<
housed here at O.CC. in Gridgwoses, a.

 
 

Case 1:20-cv-11926-JCB Document1 Filed 10/26/20 Page 2 of 5

_— Derodaste _
Wrox Scie A Desendamss
Ose GM Cishex eanployees , COocapamies 5 _
; a
\ASHAL HOMS , ANA lor Aepacrmoans Wook

[Ove _ Cees CREST NG Or ere. ee :
So cncsekS

Inno Coreeccawealta Os Mass
_ Dewegcticn

. We 5 Cera TOC Fane 5 BEN LOENAN OS

ois COA D\Orny, eS Pve accesAance

ee CHI Gee Gs tr Se

NOT and Ce Speck ull _assexs Vom SA ckion

Loder ho aloo Cited siaxoed
codes o& sho UDaited Stakes ag ani S

i Honocatnsie Vedder cal Corscx, : CON. _

Leese evi, Disicck of Tlassacnusains ._

 

totems’ Or Crauens
\) On Wedasdoas - eee ao + ACO

Wil, Gene Ge OYOOSAAR . LIAS Meacs\iyy -
sscas\ te: aad excessive \yy beak UAcencioos.

=} As W2QQ Cecicess eee

lone mre Sy On “NG Tasca causes aa Vena

meas Cf Corrections TEMAGAALS TH _
NAS a4 assigned EAN ate Sprayed sai

CAG Gace ria O!C. Sora _whik. in KerTrants.

~3) eer avo 163 CHESOS 10,

SU eel ,and GE Arenimaas _viclosr cay

 

HO.C. Sprain. 1 ics Clarcted +o _

|Hne Pant Cao\An+ | precesthe @S
\Cocxecyional OCticecss Fes cihy TRIED To uf.
ynies Finaercs dewon_ VOCs
because rex pe Veoe dA pe FS

 

esos COQ CLANS, DADOKLD 5D |

 

ic poy paca

 

 
LT a

Case 1:20-cv-11926-JCB Document 1 Filed 10/26/20 Page 3 of 5

|

!

UN \Actece EAS. WRENS aad Hes Nahr

besti ee used a$ a fop baad a secoad couad

LOE _ OC. SPSey WAS septs loge peli

? HANS Fino AD MY IMMoT

Vouwon tau An coat.

2D) Aries pari ney ComCiouS0eSS

re uses Faced soOT oa Ques BOS

aoe LOND _TESACGNOANS COMMS _ COG,
icc Vation SFE acd KECOT OCR, i

Shin udita each Acwadc

lo) FON in os PAATA, Arend,

\OS CMA 50%. \\ hepholaku oninnats

TION coca. | AL te Ssipped

Aated Cad loc Keck | = Cy CON ern

Ile SATS agin Aas beste OS

Srowes CR FANEN OF ce Si

Tyrhwe |os CHES) Aisa coves

Ce Vee Coma iCO_ csr Yo USARE

KCCOS 5 soiled, Said) CONN Se 5g

Fear ce 7 Secs Wn LOND io Sore

\ eee Or Piles.

@) The uncle Six Aoulgs re Ankle Cuffs _

biGod \

iQ SKIO- ACATINCY CiTCo \ox Wa

epee eterna Jeers

2 EVEN After MAKI Numerous Comping

———

 

relies Pat

————E

a io 1O® CNRSCS, VOD (Wyandbs
| diSsapmue of “his. PACS COMO
Heke fot Gadde ce —
omen a wose Sarid lo aus = eas S
cexced 70 Ae cecake od Sole
Warm over FO eats va ask
Fastarmca Gad aswerk mumercs CERcecs ,
“Purses, and Shecapist Fer a mast
acca 4hese Geo. C “ene ot
oe ero. Tre coll Lo tas
sir WO Wes hoewec_ Sena a oo

bleaned , oc Sen oth 7

 

 

 

 

 
Case 1:20-cv-11926-JCB Document1 Filed 10/26/20 Page 4of5

isc cell osed hon iamakes-
Come From other Sails, Couct

OF COM YACEst FANS , Stool. eye a Cuatdhs, Fed
[D) Ay ce Aho Octes, quero e8 7
[Sani gacide ANS Raabe. eer ae cour =
JX also wens *© Hho ecneme OF _ |
ee YRo Sete aa — pec ienendent |
\ionca A Mmuse\s Chon are

Ke Madmen S eth TOC seu OB SS
MeanadearkeS so. ern woe tho AG.
(>) iG LG eee CES CY ana

| (a) ¢ CC \t1S3d lackhocizes ~heo

Said Canatons cof Whiclh nace —

\oe2y\ i FERASOCA | land ieee

Ro\; ex. Ro, cosa

7 Ts — acnend Mont RAMS aloo.
ee an = Weelorhed on So peer Levels and

 

IASC gased' TM Esp Apeemiants.
laa Ye Se Nod tf OAS C2 Poole SS

Wace. ConG semen - Te esta as,

M4

Moo 060 Fer sine caited Dy Feces and

OR ce. ® en,ceo fe weer FESACALONS
Ack ei eee wx be dans i uD
a a 3 \GS ClO Fos “eit, eee

+o Actucc ke On

DExcesswe 1 a cain

 

 

nit in. head won Slash \ plea
apa —CHOKed OUT As Qusted oe

eo ee cone desley MONS CF.

oO Cao Fac

O-C: Spray tO. Face acc

clown me AD ct = oe.
Hl bo eet Gnd Choe Ke on LAN EAS

Iuem + \co, COO Fac urre SKIA SEALING, Youre
Hg Pte: Coe $\eacce. \yoc. feed nA

Ene hee cin coe 0 Shih. OREN, aktenddel

 

ete + ercoAAcr,: and phys ical Therapy to +02 foot

| AREA,
 

 

asanathaemneenijommannl

Case 1:20-cv-11926-JCB Document1 Filed 10/26/20 Page 5of5

=) tema Emokona\ Qiskces S

100,000 Fas sre PIV.S.D cow

lexeenecced om sve beating 4 days of
[LOA uMene O6eCrices , ond ade: Aisceqcud

 

| And Case Py Sleep mi # Potaf-pestarats, cor, deprived Sanitizing,

BF cadion LAs NOSIS,
laters Federal Ries oF

iCivi\ Peceduce bi Dy Si On.OCR Oe ACL 5
FE ceeiey tc Are esa CN,

WoOWiedae , LARCMOLION Cane whiek
oat ats com pleade 15 sve _vodex

Ake Li) ak OAYAES or eS \UT\) x
[Loe Shc es ced and — sted
en SS Liona\ \evto .

Re “acsuel |Coneation has
evidenSacce Sane 4 ancl nis
Complaint. Gos ‘SE Com@lies_LO iY)
Pre VECUe Mem GE _cAe \\. Aviad by Jury
ana GH Fees, Attorney fEZE, filiag foes, Att! Co8T be refineled.

5 plasitil PLAYS for _releit, Signed X rs, es vende 2

G Se

|

(eee CO ae 7
| Vac ie we seness ~Sro_ ee

 

Fo amnerd WES ComAaint,

|

 

 

 
